DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered.  The 35 U.S.C 112(b) rejection has been withdrawn.
The applicant argues Spitzner along with the other cited prior art does not teach/disclose the amended limitations of claims 1, 16, and 27.  The examiner respectfully disagrees.  Based on the amendments the examiner interprets what corresponds to the icing factor of Spitzner in a manner that is different than before.  This will be described in the rejection below.  Therefore, the applicant’s arguments are moot.  Changes to the rejection are necessitated by amendment.
Additionally, due to the amendments a 35 U.S.C 112(a) written description rejection is presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-13, 15-22, 24-27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 27 include the limitations, “wherein the range of discrete values comprises at least three discrete values, and wherein each of the discrete values corresponds 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 11-13, 15, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitzner et al. (U.S Pre-Grant Publication 2015/0023792) hereinafter Spitzner.
Regarding claim 1, Spitzner discloses:
a method of heating a wind turbine blade comprising a plurality of heating zones {[0001]},
the method comprising:
 determining an icing factor based on environmental conditions {[0052]-[0053], “E”; [0025]; the icing factor corresponds to the condition of if ice is detected for each heating element by the ice sensor “EV” in each heating element; only the location closest to the tip detecting ice is a first value (230), the next radially inward location also detecting ice is a second value (220), the next further radially inward location additionally detecting ice is a third value (210)},
wherein the icing factor is selected from a range of discrete values representing a severity of a current or previous icing event {the icing factor as described above represents a severity of the current icing event due to corresponding to instances of how much ice is along the wind turbine blade; i.e. ice being along the entire blade is more severe than just ice at the tip},
wherein the range of discrete values comprises at least three discrete values {three values of icing factor are described above},
and wherein each of the discrete values corresponds to a different set of the plurality of heating zones {as described above, the first value corresponds to a first heating zone is just (23)/(230); the second value corresponds to a second heating zone of (22) and (23); the third value corresponds to a third heating zone of (21), (22), and (23)}
determining a set of the plurality of heating zones to activated based on the determined icing factor {the heating zones are determined by the ice detection described in [0025]},
wherein each of the plurality of heating zones comprises one or more electro-thermal heating elements {Figure 1 (210), (220), (230)};
determining one or more power levels to supply to the determined set of the plurality of heating zones based on the icing factor {[0054]};
and activating, based on the determined one or more power levels, the one or more Electro-Thermal Heating elements corresponding to the determined set of the plurality of heating zones to generate heat {[0002]}.
Regarding claim 2, Spitzner further teaches in which the icing factor is further determined based on one or more of ambient air temperature, liquid water content of the air, and wind speed {[0052]-[0053], Figure 2 the ice prognosis “E” can further include additional factors “U” that further detail the discrete values described in claim 1}.
Regarding claim 3, Spitzner further teaches in which the icing factor is determined continuously {[0001]}.
Regarding claim 4, Spitzner further teaches in which the icing factor is determined at predetermined intervals {[0001]}.
Regarding claim 8, Spitzner further teaches in which the greater aerodynamic performance varies along a length of a wind turbine blade {Figure 5 (11) can be seen to have variable geometry over the length and therefore aerodynamic performance with separate heating modular heating elements along the span Figure 5 (210, 220, 230)}; wherein the aerodynamic performance is a percentage contribution to the power generated by a wind turbine {[0001], wind turbines generate power based on aerodynamic performance}.
Regarding claim 11, Spitzner further teaches determining a duty cycle for activating the Electro-Thermal Heating elements of the determined one or more heating zones, based on the determined icing factor {[0002] and [0054]}.
Regarding claim 12, Spitzner further teaches identifying a percentage of the duty cycle for activating the Electro-Thermal Heating elements for each of the determined one or more heating zones {[0002] and [0054]}.
Regarding claim 13, Spitzner further teaches activating the Electro-Thermal Heating elements of the determined one or more heating zones, based on the determined duty cycle {[0002] and [0054]}.
Regarding claim 15, Spitzner further teaches in which as the icing factor indicates an increasing severity of an icing event, an amount of heating zones included in the determined one or more heating zones increases {the icing factor as described above in claim 1 represents a severity of the current icing event due to corresponding to instances of how much ice is along the wind turbine blade which corresponds to heating zones increases (see claim 1); i.e. ice being along the entire blade is more severe than just ice at the tip}.
Regarding claim 31, Spitzner further discloses in which the controller is adapted to Identify, from the plurality of heating zones, a subset of heating zones that provide a greater aerodynamic performance based on the icing factor {[0025], identifies the heating zone starting with the tip of the blade then moves inwardly if it detects which corresponds to the icing factor described in claim 16; the heating zone closest to the tip is a subset of the heating zones; the tip is considered to have greater aerodynamic performance due to the higher air speeds compared to radially inwardly (note that aerodynamic performance is a very broad term)}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Arlaban et al. (U.S Pre-Grant Publication 20170226990) hereinafter Arlaban.
Regarding claim 5, Spitzner discloses the method of claim 1 and the monitoring of one or more environmental conditions {Spitzner [0052]}, but is silent regarding comparing the one or more environmental conditions and/or operating parameters to a threshold criteria; and triggering the determination of the icing factor if the threshold criteria are satisfied.
Arlaban pertains to a wind turbine control system for ice removal.  Arlaban teaches the monitoring of one or more environmental conditions and or operating parameters {[0127], wind speed and temperature}; comparing the one or more environmental conditions and/or operating parameters to a threshold criteria {[0127], wind speed and temperature are compared to curves}; and the determination based on the threshold criteria if the heating system would be effective {[0127], determination is made whether heating system will be effective based on wind speed and temperature}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included a first step to estimate if the any deicing would be effective for the performance of the wind turbine as taught by Arlaban and applied it to the modified control system of Spitzner.  One of ordinary skill in the art would be motivated to do so 
Regarding claim 6, the combination of Spitzner and Arlaban further teaches overriding the triggering of the determination of the icing factor based on wind conditions {Arlaban [0127]}.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Haden et al. (U.S Pre-Grant Publication 20150303369) hereinafter Haden.
Regarding claim 10, Spitzner discloses the method of claim 1.  Spitzner does not explicitly disclose, “identify a percentage of available power to be supplied to the determined one or more heating zones based on the icing factor”.
Haden pertains to a deicing system of a wind turbine.  Haden teaches the controller calculating the deicing operation using a percentage of available power {[0014] and [0049]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have represented the amount of power determined to send to the heating elements of Spitzner as a percentage of available power as taught by Haden.  One of ordinary skill in the art would be motivated to do so in order to optimize the performance of deicing Haden [0014].  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Laurberg (U.S Pre-Grant Publication 20130022466) hereinafter Laurberg and Wilson et al. (U.S Pre-Grant Publication 20160312767) hereinafter Wilson.
Regarding claim 29, Spitzner discloses the method of claim 1.  Spitzner does not disclose the precise execution of the controller signals sent to the heating elements in all scenarios; the control signals to the heating elements are what create heating zones.
Laurberg pertains to a wind turbine deicing system.  Laurberg teaches sending different amounts of power to different areas of the blade, where non-adjacent areas receive the same power creating a non-adjacent heating zone {[0064]}.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the controller of Spitzner send similar signals to non-adjacent heating elements resulting in non-adjacent heating zones as taught by Laurberg.  One of ordinary skill in the art would be motivated to do so to deliver deicing to the most critical areas {Wilson [0051]}.       
A parallel rejection of claim 29 is below as well.
Regarding claim 29, Spitzner discloses the method of claim 1.  Spitzner does not disclose the precise execution of the controller signals sent to the heating elements in all scenarios; the control signals to the heating elements are what create heating zones.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the controller of Spitzner send similar signals to non-adjacent heating elements resulting in non-adjacent heating zones.  One of ordinary skill in the art would be motivated to do so to optimally deliver deicing to critical areas {Laurberg [0051], Figure 3} and the basis of “Obvious to Try”, see MPEP 2143 I (E).  There are only two options for the use of “heating zones”.  The first being a heating zone is a continuous area with no separations or it is discontinuous resulting in non-adjacent regions.  The effects of having non-adjacent regions of heating zones would behave entirely predictably based on the well-known thermal behavior of ice and results in no negatives with regard to an expectation of success.         
Claims 16-19, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzner et al. U.S Pre-Grant Publication 2015/0023792) hereinafter Spitzner in view of Haden et al. (U.S Pre-Grant Publication 20150303369) hereinafter Haden.
Regarding claim 16, Spitzner discloses:
A controller for controlling heating of a wind turbine blade comprising a plurality of heating zones {[0001]-[0002]},
the controller being adapted to:
 determine an icing factor based on environmental conditions {[0052]-[0053], “E”; [0025]; the icing factor corresponds to the condition of if ice is detected for each heating element by the ice sensor “EV” in each heating element; only the location closest to the tip detecting ice is a first value (230), the next radially inward location also detecting ice is a second value (220), the next further radially inward location additionally detecting ice is a third value (210)},
wherein the icing factor is selected from a range of discrete values representing a severity of a current or previous icing event {the icing factor as described above represents a severity of the current icing event due to corresponding to instances of how much ice is along the wind turbine blade; i.e. ice being along the entire blade is more severe than just ice at the tip},
wherein the range of discrete values comprises at least three discrete values {three values of icing factor are described above},
and wherein each of the discrete values corresponds to a different set of the plurality of heating zones {as described above, the first value corresponds to a first heating zone is just (23)/(230); the second value corresponds to a second heating zone of (22) and (23); the third value corresponds to a third heating zone of (21), (22), and (23)}
determining a set of the plurality of heating zones to activated based on the determined icing factor {the heating zones are determined by the ice detection described in [0025]},
wherein each of the plurality of heating zones comprises one or more electro-thermal heating elements {Figure 1 (210), (220), (230)};
identify a predefined power levels to supply to the determined set of the plurality of heating zones based on the icing factor {[0054]};
and activating, based on a determined one or more power levels, the one or more Electro-Thermal Heating elements corresponding to the determined set of the plurality of heating zones to generate heat {[0002]}.
Spitzner does not explicitly disclose, “identify a percentage of available power to be supplied to the determined set of the plurality of heating zones based on the icing factor” and the predefined power level being “based on the percentage of available power”. 
Haden pertains to a deicing system of a wind turbine.  Haden teaches the controller calculating the deicing operation using a percentage of available power {[0014] and [0049]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have represented the amount of power determined to send to the heating elements of Spitzner as a percentage of available power as taught by Haden.  One of ordinary skill in the art would be motivated to do so in order to optimize the performance of deicing Haden [0014].
This combination therefore teaches, “identify a percentage of available power to be supplied to the determined set of the plurality of heating zones based on the icing factor” and the predefined power level being “based on the percentage of available power”.     
Regarding claim 17, Spitzner further teaches in which the icing factor is further determined based on one or more of ambient air temperature, liquid water content of the air, and wind speed {[0052]-[0053], Figure 2 the ice prognosis “E” can further include additional factors “U” that further detail the discrete values described in claim 16}.
Regarding claim 18, Spitzner further teaches in which the controller is adapted to determine the icing factor continuously {[0001]}.
Regarding claim 19, Spitzner further teaches in which the controller is adapted to determine the icing factor at predetermined intervals {[0001]}.
Regarding claim 22, Spitzner further discloses in which the controller is adapted to Identify, from the plurality of heating zones, a subset of heating zones that provide a greater aerodynamic performance based on the icing factor {[0025], identifies the heating zone starting with the tip of the blade then moves inwardly if it detects which corresponds to the icing factor described in claim 16; the heating zone closest to the tip is a subset of the heating zones; the tip 
Regarding claim 24, Spitzner further teaches further adapted to: determine a duty cycle for activating the Electro-Thermal Heating elements of the determined one or more heating zones, based on the determined icing factor {[0002] and [0054]}.
Regarding claim 25, Spitzner further teaches  further adapted to: identify a percentage of the duty cycle for activating the Electro-Thermal Heating elements for each of the determined one or more heating zones {[0002] and [0054]}.
Regarding claim 26, Spitzner further teaches further adapted to: activate the Electro-Thermal Heating elements of the determined one or more heating zones, based on the determined duty cycle {[0002] and [0054]}.
Regarding claim 27, (the claim is substantially identical to claim 16 but will be included fully for completeness)
Spitzner discloses:
A wind turbine system {[0001]} comprising:
One or more wind turbine blades {Figure 5 (11)};
A plurality of heating zones {Figure 5 (21), (22), (23)} comprising one or more electro-thermal heating elements embedded in the one or more wind turbine blades {Figure 5 (210), (220), (230)};
The remainder of the claim is addressed in the same way as claim 16 above.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Haden as applied to claims 16-19 and 24-27 above, and further in view of Arlaban.
Regarding claim 20, the combination of Spitzner and Haden teaches the controller of claim 16 adapted to monitor one or more environmental conditions {[0052]}, but is silent regarding comparing the one or more environmental conditions and/or operating parameters to 
Arlaban pertains to a wind turbine control system for ice removal.  Arlaban teaches the monitoring of one or more environmental conditions and or operating parameters {[0127], wind speed and temperature}; comparing the one or more environmental conditions and/or operating parameters to a threshold criteria {[0127], wind speed and temperature are compared to curves}; and the determination based on the threshold criteria if the heating system would be effective {[0127], determination is made whether heating system will be effective based on wind speed and temperature}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included a first step to estimate if the any deicing would be effective for the performance of the wind turbine as taught by Arlaban and applied it to the control system of Spitzner.  One of ordinary skill in the art would be motivated to do so to increase the effectiveness of the wind turbine by not initiating any steps of a deicing procedure in conditions where deicing would not be beneficial {Arlaban [0127]}.
Regarding claim 21, the combination of Spitzner, Haden, and Arlaban further teaches overriding the triggering of the determination of the icing factor based on wind conditions {Arlaban [0127]}.
The following is a parallel rejection of claim 22.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of  Haden as applied to claim 16 above, and in further view of Miranda et al. (U.S Pre-Grant Publication 20130078093) hereinafter Miranda.
Regarding claim 22, Spitzner further teaches identifying from the plurality of heating zones, one or more heating zones at different radial positions based on the icing factor {[0002] and [0064], Figure 5 main heater (210, 220, and 230)}.  Spitzner is silent regarding the selection of the heating zone to be activated based on greater aerodynamic performance.
Miranda pertains to the de-icing of wind turbine blades.  Miranda teaches the selection of a signal for deicing to factor in greater aerodynamic performance {[0016]}. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the controller of Spitzner also factor in the aerodynamic performance as taught by Miranda for the use of the different radial positions of the heating elements in the selection of heating zones for greater aerodynamic performance.  One of ordinary skill in the art would be motivated to do so for optimal aerodynamic benefit because ice is known to negatively impact the aerodynamics {Spitzner [0006]}.
The following is a parallel rejection of claim 31.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Miranda et al. (U.S Pre-Grant Publication 20130078093) hereinafter Miranda.
Regarding claim 31, see claim 22 above.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Haden as applied to claims 16-19 and 24-27 above, and further in view of Laurberg and Wilson.
Regarding claim 30, the combination of Spitzner and Haden teach the controller of claim 16.  The combination of Spitzner and Haden made in the rejection of claim 16, does not teach the precise execution of the controller signals sent to the heating elements in all scenarios; the control signals to the heating elements are what create heating zones.
Laurberg teaches sending different amounts of power to different areas of the blade, where non-adjacent areas receiving similar outputs creating a non-adjacent heating zone {[0064]}.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the controller of Spitzner send similar signals to non-adjacent heating elements resulting in non-adjacent heating zones as taught by Laurberg.  One of ordinary skill in the art would be motivated to do so to deliver deicing to the most critical areas {Wilson [0051]}.   
A parallel rejection of claim 30 is below as well.
Regarding claim 30, the combination of Spitzner and Haden teach the method of claim 16.  The combination of Spitzner and Haden made in the rejection of claim 16, does not teach the precise execution of the controller signals sent to the heating elements in all scenarios; the control signals to the heating elements are what create heating zones.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the controller of Spitzner send similar signals to non-adjacent heating elements resulting in non-adjacent heating zones.  One of ordinary skill in the art would be motivated to do so to optimally deliver deicing to critical areas {Laurberg [0051]} and the basis of “Obvious to Try”, see MPEP 2143 I (E).  There are only two options for the use of “heating zones”.  The first being a heating zone is a continuous area with no separations or it is discontinuous resulting in non-adjacent regions.  The effects of having non-adjacent regions of heating zones would behave entirely predictably based on the well-known thermal behavior of ice and results in no negatives with regard to an expectation of success.
 Conclusion
69.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747